UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7163



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC LEE JENSEN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CR-98-1118)


Submitted:   November 18, 2004         Decided:     November 29, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Lee Jensen, Appellant Pro Se. Stacey Denise Haynes, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Eric Lee Jensen seeks to appeal his conviction and

sentence following his guilty plea to conspiring to possess with

the intent to distribute and to distribute cocaine.    See 21 U.S.C.

§ 846 (2000).   We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

          In criminal cases, the defendant is accorded ten days

after entry of the district court's final judgment or order to note

an appeal, see Fed. R. App. P. 4(b)(1)(A), unless the district

court extends the appeal period under Fed. R. App. P. 4(b)(4).

This appeal period is “mandatory and jurisdictional.”        United

States v. Raynor, 939 F.2d 191, 197 (4th Cir. 1991).

          The district court's Amended Judgment and Commitment

Order was entered on its docket on August 9, 2000.     Jensen filed

his notice of appeal on July 13, 2004.    Because Jensen failed to

file a timely notice of appeal, we lack jurisdiction to review the

district court's order.   Accordingly, we deny Jensen’s motion for

transcripts at government expense and dismiss the appeal.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                               - 2 -